Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered November 18, 1997, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 12V2 to 25 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea, after sufficient inquiry wherein defendant was afforded a reasonable opportunity to present his contentions (see, People v Frederick, 45 NY2d 520). The record establishes that defendant knowingly, intelligently, and voluntarily pleaded guilty after a thorough allocution, and that he was fully able to understand the *351proceedings with the assistance of an interpreter. His conclusory assertions of misunderstanding, innocence, coercion and ineffective assistance are belied by the record and did not require a hearing or the appointment of new counsel. Counsel did not take a position adverse to that of defendant, and, in any event, it is clear that the court rejected defendant’s claims prior to directing an inquiry at defense counsel (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892).
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Ellerin, Wallach, Andrias and Saxe, JJ.